Citation Nr: 0214392	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 2000 decision of the Department 
of Veterans Affairs (VA) Boise Regional Office (RO), which 
denied service connection for bilateral hearing loss and 
tinnitus and granted service connection for PTSD, assigning 
it a 30 percent rating, effective September 8, 1999.  

By July 2000 rating decision, the RO increased the initial 
rating for the veteran's PTSD to 50 percent, effective 
September 8, 1999.  Although an increased rating has been 
granted, the issue of entitlement to a rating in excess of 50 
percent for PTSD remains in appellate status.  The veteran 
has indicated that he is seeking a 70 percent rating for 
PTSD; moreover, the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

By May 2001 decision, the RO granted service connection for 
tinnitus and assigned a 10 percent rating, effective 
September 8, 1999.  The grant of service connection for 
tinnitus constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for this 
disability, those issues are not now on appeal, but the issue 
of service connection for bilateral hearing loss remains in 
appellate status.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was first objectively 
identified about 30 years after the veteran's service 
separation, and the preponderance of the evidence indicates 
that his current bilateral hearing loss is not causally 
related to active service or any incident therein.  

2.  The veteran's PTSD is manifested by anxiety and 
depression with little relief, some isolation, nightmares, 
difficulty sleeping, suicidal ideation, impaired impulse 
control, including periods of violence, and difficulty in 
adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may such disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).  

2.  The criteria for an initial 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, as set forth below, the RO has completely developed 
the record; thus, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA medical 
and psychiatric examinations and the examiners rendered a 
considered medical opinion regarding the pertinent issues in 
this matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

At his May 1968 military enlistment medical examination, the 
veteran's ears were normal on clinical evaluation.  
Audiometric testing showed left and right ear pure tone 
thresholds of 0 decibels at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  

In-service medical records show that on examination in June 
1969, the veteran's ears were again normal on clinical 
evaluation.  Audiometric testing showed left and right ear 
pure tone thresholds of 15 decibels at 500, 1,000, 2,000, and 
4,000 hertz, respectively.  On a report of medical history, 
the veteran denied hearing loss.  

On examination in July 1970, the veteran's ears were normal 
on clinical evaluation.  Audiometric testing showed left ear 
pure tone thresholds of 15, 5, 15, and 15 decibels at 500, 
1,000, 2,000, and 4,000 hertz, respectively.  Right ear pure 
tone thresholds were 20, 5, 15, and 15 decibels at the same 
tested frequencies, respectively.  On a report of medical 
history, the veteran denied hearing loss.  

At his June 1971 military separation medical examination, the 
veteran's ears were normal on clinical evaluation.  
Audiometric testing showed left ear pure tone thresholds of 
5, 5, 10, and 0 decibels at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  Right ear pure tone thresholds were 15, 
5, 10, and 0 decibels at the same tested frequencies, 
respectively.  On a report of medical history, the veteran 
denied hearing loss.  

In January 1977, the veteran filed a claim of service 
concretion for a left knee disability.  His application was 
silent for notation of hearing loss.  On VA medical 
examination in February 1977, it was noted that his ears were 
normal.

In July 1981, the veteran filed a claim of service connection 
for a psychiatric disorder.  His application is silent for 
notation of hearing loss.  The RO obtained VA clinical 
records in support of his claim.  These records from July 
1979 to July 1981 are negative for complaint or clinical 
finding of hearing loss.  VA medical examination in July 1981 
is likewise negative for any notation of hearing loss.

In October 1999, the veteran filed claims of service 
connection for PTSD and bilateral hearing loss.  In 
connection with his claim, the RO obtained VA clinical 
records dated from September to December 1999, showing 
notations of alcohol abuse.  The veteran also reported that 
he had been wounded in combat and had nightmares and survivor 
guilt.  He also reported a long history of alcohol 
dependence, but indicated that he worked full time as a 
painter.  These records are negative for notations of hearing 
loss.

In a May 2000 Social and Industrial Survey report, the 
examiner noted that the veteran was on time, cooperative, 
showed no evidence of any speech difficulty, and answered all 
questions in an intelligent and organized manner.  The 
examiner noted that he had obtained information for the 
report from a 31/2 hour personal interview with the veteran, as 
well as a review of the claims folder and medical records.  
The veteran reported the he had been a door gunner in 
Vietnam; he reported that he was shot down four times and was 
involved in one midair collision and numerous mechanical hard 
landings.  He indicated that he was injured and wounded 
twice, and was awarded the Purple Heart Medal.  The veteran 
reported that he had a difficult post-service adjustment, 
including numerous geographical relocations, legal problems, 
substance abuse, and three marriages in which he was 
physically abusive to his partners.  As to current symptoms, 
he admitted to having weekly thoughts about Vietnam, as well 
as feelings of hypervigilance and guilt that he survived.  He 
also reported anger control problems and a quick temper.  He 
indicated that he lived with a girlfriend and might share a 
place with friends.  He reported that he was working for a 
temporary service and earned $800 per month.  

On VA psychiatric examination in May 2000, the veteran's 
grooming was fair, his thought processes were logical and 
relevant, his behavior was normal, and there were no 
indications of delusions.  He reported hallucinations in the 
form of Vietnam flashbacks and occasional suicidal thoughts 
without any actual attempts, as well as occasional homicidal 
thoughts.  The examiner noted that the veteran was able to 
maintain his personal hygiene and basic activities of daily 
living.  He was oriented, and his memory functioning was 
normal, as was logical and abstract reasoning.  He did not 
appear to be compulsive or exhibit ritualistic behavior.  
Speech and language functions were normal.  He reported 
anxiety attacks related to brief thoughts about combat, but 
they did not appear to qualify as panic attacks.  Anxiety and 
depression were reported to cycle up and down for no apparent 
reason.  Impulse control as it related to alcohol abuse and 
anger appeared to be somewhat limited.  The veteran indicated 
that he currently lived with a girlfriend and described the 
relationship as good most of the time.  He indicated that he 
had started a new job at a lumber mill a couple of months ago 
and also worked weekends unloading furniture whenever 
possible.  He stated that he had a series of jobs over the 
years; his longest employment was working at a slaughterhouse 
for 5 years and managing a warehouse for 5 years.  He 
reported that he got along well with most people at work but 
did not socialize with them.  He reported difficulty 
controlling his anger.  He denied regular social contact with 
anyone other than his girlfriend and reported he slept about 
6 to 8 hours most nights, but experienced military-related 
nightmares several times a month.  He also reports intrusive 
combat memories several times a month and indicated that they 
were accompanied by feelings of distress and anxiety.  He 
indicated that he avoided crowds and sat with his back to the 
wall when in a cafe.  After examining the veteran and 
reviewing his claims folder, the examiner concluded that 
diagnoses of alcohol abuse and PTSD were appropriate.  A 
Global Assessment of Functioning (GAF) score of 52 was 
assigned; the examiner indicated that it was not possible to 
accurately assign a separate GAP score for each disorder.

VA clinical records from July to December 2000 show that the 
veteran received treatment for alcohol dependence and PTSD.  
In August 2000, he was hospitalized after he became 
frustrated over some credit problems, began drinking, and 
punched several holes in a wall at the home of his 
girlfriend's boss.  He also reported some suicidal and 
homicidal ideations, as well as feeling as if bugs were 
crawling on him.  During hospitalization, he improved and the 
diagnoses on hospital discharge were PTSD and alcohol 
dependence with one-time relapse.  In December 2000, the 
veteran reported that he had had hearing loss for the past 7 
years, and he thought that he had developed decreased hearing 
due to gunfire in service.  

On VA audiometric examination in March 2001, the veteran 
reported that he had been exposed to excessive noise as a 
door gunner in Vietnam from explosions, small arms and 
artillery fire.  Following separation from service, he 
reported that he worked in factories and used hearing 
protection.  He also indicated that he did short stints in 
construction where he used no hearing protection.  On 
audiometric examination, left ear pure tone thresholds were 
10, 10, 10, 15, and 45 decibels (average 20) at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively.  Left ear speech 
discrimination ability was 96 percent correct.  Right ear 
pure tone thresholds were 5, 5, 10, 10, and 40 decibels 
(average 16) at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Right ear speech discrimination ability was 
100 percent correct.  The diagnosis was high frequency 
hearing loss, bilaterally.  The examiner noted that the 
veteran's service separation medical examination showed 
normal hearing.  He concluded that it was not likely that the 
veteran's current hearing loss was caused from excessive 
noise in the military.  

The veteran again underwent VA psychiatric examination in 
March 2001.  The examiner noted that the veteran's grooming 
was normal, as were his speech, behavior, and thought 
processes.  There were no signs of delusions.  He was 
friendly and cooperative throughout the interview, and 
reported that he had experienced a combination of anxiety and 
depression during the past year with only brief breaks from 
symptoms.  He also reported occasional thoughts of suicide, 
but denied any intent.  The examiner noted that the veteran 
was able to maintain his personal hygiene and other basic 
activities of daily living.  There were no ritualistic or 
obsessive behavior patterns or visual or auditory 
hallucinations.  The veteran described occasional anxiety 
reactions that sometimes developed into panic attacks.  He 
indicated that impulse control had improved somewhat with 
medication and that it fell between the fair to good range 
most of the time.  He indicated that initial insomnia 
remained a problem and that he had nightmares about 2 times a 
week.  He indicated that intrusive Vietnam memories arose 
about 2 or 3 times a week.  On examination, his memory was 
normal and his reasoning was intact.  It was noted that he 
had one hospitalization last summer due to a brief loss of 
control after he was denied a loan for a mobile home due to 
credit problems.  He indicated that he continued to live with 
his girlfriend of three years and that they generally got 
along well.  He noted that he had worked at a lumber 
processing plant for about a year; that he enjoyed the job; 
and, that he got along well with most of the other employees 
and supervisors, but did not socialize with them.  He 
reported that he had many acquaintances, but no close friends 
other than his girlfriend.  He indicated that his financial 
problems limited his recreational options, but that he and 
his girlfriend occasionally rented a movie to watch at home.  
He observed that he felt tense when in a large crowd, and 
that loud noises startled him.  The diagnoses were alcohol 
abuse and PTSD, chronic.  A GAF score of 55 was assigned for 
both the PTSD and alcohol abuse; the examiner indicated that 
the interactive nature of the disorders made it impossible to 
accurately assign separate GAF scores to each one.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110.

Also, where a veteran served 90 days or more during a period 
of war and certain chronic diseases, including a psychosis or 
an organic disease of the nervous system (sensorineural 
hearing loss), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to the 
added requirements of 38 C.F.R. 3.385 (2002), which provide 
that impaired hearing will be considered to be a disability 
only if at least one of the thresholds for the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the thresholds for at least three of the frequencies 
are greater than 25 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In the case of a veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
bilateral hearing loss.  He contends that he developed 
bilateral hearing loss in service as a result of acoustic 
trauma during combat.  His statements regarding his in-
service noise exposure are unquestionably consistent with the 
circumstances, conditions, and hardships of combat service.  
Moreover, it is noted that his statements are supported by 
his DD Form 214 which reflects that he served as a door 
gunner in Vietnam.  Based on the foregoing, the Board finds 
that it must be presumed that the veteran's sustained 
acoustic trauma in service.  38 U.S.C.A. § 1154(b); see also 
Vanerson v. West, 12 Vet. App. 254 (1999); Wade v. West, 11 
Vet. App. 302 (1998); Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).

However, even assuming that the veteran experienced acoustic 
trauma in service, the Court has held that the provisions of 
38 U.S.C.A. 1154(b) only provide an evidentiary presumption 
concerning events in service; they do not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  Wade, 11 
Vet. App. at 305.

In this case, audiometric examination at the time of the 
veteran's service separation was normal and the record 
conspicuously lacks contemporaneous notations of ear 
complaints or a medical findings of bilateral hearing loss 
for many years after service.  In fact, when he was examined 
by VA in February 1977 and September 1981, no notation of any 
hearing loss was recorded.  

Based on this evidence, the Board finds that, while the 
veteran undoubtedly experienced acoustic trauma in service, 
the medical evidence of record indicates that a hearing loss 
was not present for many years thereafter.  In fact, the 
record contains no objective finding of hearing loss 
disability until 2001, approximately 30 years after the 
veteran's separation from service.

The Board also notes that the record contains no probative 
evidence of a causal relationship between the veteran's 
current hearing loss disability and his military service or 
any incident therein, including exposure to acoustic trauma.  
In fact, a VA examiner concluded in March 2001 that it was 
not likely that the veteran's current hearing loss was 
related to his in-service noise exposure.  The Board assigns 
great weight and probative value to this opinion, as it was 
based on an examination of the veteran, as well as a full 
review of the claims folder, including the veteran's service 
medical records.  

Acknowledging the sincerity of the veteran's lay assertions 
that his current hearing loss are thought to be related to 
his military service, the Board must assign it little 
probative weight as there is no indication of record to 
indicate that he has any specialized education, training, or 
experience on which to base his medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Based on the evidence summarized above, the Board finds that 
the initial clinical diagnosis of a hearing loss disability 
about 30 years after separation from service is too remote in 
time to be reasonably attributable to service.  Also, the 
medical evidence of record does not support the veteran's 
contention that his hearing loss is causally related to his 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the absence of such a nexus, the evidence of 
record is insufficient to support a finding of service 
connection for hearing loss.  See Heuer v. Brown, 7 Vet. App. 
379 (1995); see also Hickson, 12 Vet. App. at 253 (to prevail 
on the issue of service connection on the merits, there must 
be medical evidence of a nexus between the claimed in-service 
disease or injury and current disease or injury).

For the reasons set forth above, the Board finds that the 
preponderance of the most probative evidence of record is 
against the claim.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision, the Board notes that the veteran's 
representative has cited Peters v. Brown, 6 Vet. App. 540 
(1993), in support of the veteran's claim.  In that case, the 
veteran's service medical records showed normal hearing at 
service discharge.  However, the veteran provided lay 
evidence as to in-service noise exposure and ringing in the 
ears during combat and indicated that he had had no post-
service noise exposure.  The record also contained a post-
service diagnosis of noise-induced hearing loss.  The Board 
denied the veteran's claim of service connection for hearing 
loss, finding that the absence of any notation of hearing 
loss in veteran's service medical records discounted his 
testimony of service incurrence.  The Court vacated the 
Board's decision, holding that pursuant to 38 U.S.C. § 
1154(b), the absence of service medical records alone is an 
insufficient basis for denying service connection to a combat 
veteran who has submitted satisfactory lay or other evidence 
indicating service incurrence of a disease or injury.  

This case is clearly distinguishable from Peters.  Here, the 
Board certainly accepts the veteran's testimony to the effect 
that he was exposed to noise in service.  However, this case, 
unlike Peters, contains a medical opinion to the effect that 
the veteran's post-service hearing loss is not related to his 
in-service noise exposure.  There is no other opposing 
medical opinion.  The Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of medical 
evidence in the record.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Here, the medical evidence indicates that the 
veteran's current bilateral hearing loss is not related to 
his military service or any incident therein, including 
combat noise exposure.  

III.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

But more recently, the Court determined that the above rule 
is inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119, 125-26 (1999). 

Pursuant to 38 U.S.C.A. § 4.130, Code 9411, a 50 percent 
rating is warranted for PTSD when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the facts in this case to the criteria above, and 
affording the veteran the benefit of the doubt, the Board 
finds that since the effective date of the award of service 
connection, his PTSD has been manifested by symptoms which 
more nearly approximate the criteria for a 70 percent rating.

As summarized above, the evidence reveals that the symptoms 
of the veteran's PTSD include anxiety and depression with 
little relief, some isolation, nightmares, and difficulty 
sleeping.  He has also exhibited suicidal ideation and 
impaired impulse control, including periods of violence, and 
difficulty in adapting to stressful circumstances, such as 
school.  The Board finds that these symptoms more nearly 
approximate the criteria for a 70 percent rating for PTSD.

However, the criteria for an initial rating of 100 percent 
clearly have not been met.  For example, VA psychiatric 
examinations and a social and industrial survey have found 
the veteran to have normal, routine behavior, self-care, 
conversation, and thought processes.  He does not have 
persistent delusions or hallucinations and he has 
consistently been described as capable of performing 
activities of daily living.  In that regard, the Board notes 
that the veteran works full time and has maintained a 
relationship with his girlfriend for at least three years.  
He has never been described as disoriented to time or place.  
To the contrary, he has been consistently determined to be 
oriented in all spheres.  He also has no impaired memory; 
there is certainly no indication of memory loss for names of 
close relatives or his own occupation or name. 

In summary, although the veteran has been found to experience 
some of the criteria contemplated for a 70 percent rating, he 
exhibits none of the criteria necessary for a 100 percent 
rating, nor is there any indication, subjective or otherwise, 
that he is totally disabled as a result of PTSD.  In fact, 
the Board notes that the veteran himself has specifically 
limited his appeal to entitlement to a 70 percent rating.  
Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 70 percent for PTSD.

In reaching its decisions with respect to this issue, the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
these disabilities resulted in frequent periods of 
hospitalization.  It appears that the veteran has been 
hospitalized only once in recent years - following a relapse 
of his alcohol dependence.  Moreover, the veteran is employed 
full-time.  Consequently, the Board finds that no further 
action on this matter is warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Entitlement to an initial 70 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

